DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-6, 8, 11-16, 18, and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-3, 5-7, 9, and 13-16 of copending Application No. 17/213621 (reference application, published as US 2021/0218251). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are anticipated by the claims of the copending Application as noted below.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Application 16/574218
Application 17/213621, published as US 2021/0218251
1. A system for connecting batteries in an electrical circuit, comprising: a first energy storage unit with a positive terminal and a negative terminal, a second energy storage unit with a positive terminal and a negative terminal, a series configuration output and a 
A system for connecting batteries in an electrical circuit, comprising: a first logic switch connected to a positive node of a first energy storage unit; a second logic switch connected to a negative node of the first energy storage unit; a third logic switch a positive node of a second energy storage unit; a fourth logic switch connected to a negative node of the second energy storage unit; a fifth logic switch connected to a positive node of an output device; a sixth logic switch connected to a negative node of the output device; a printed circuit board with a control unit that regulates a cycle comprising a first phase and a second phase, wherein during the first phase, the first, third, and fifth logic switches are connected to a first circuit and the second, fourth and sixth logic switches are connected to a second circuit, wherein the first and second circuit form a parallel connection between the first and second energy storage units and the output device; wherein during the second phase, the first and fourth logic switches are connected to the first circuit and the second and sixth logic switches are connected to the second circuit to form a series connection between the energy storage units and the output device, and the third and fifth logic switches are connected to a third circuit; wherein the frequency between the first phase and the second phase is above .1 hertz; wherein the control unit is configured to alter a relative duration of the first phase independent of a duration of the second phase, such that the first phase comprises 0% to 100% of the cycle, and the second phase comprises the remainder of the cycle; and wherein an output of the output device is determined based on the relative duration of the first phase and the duration of the second phase.

As seen above, the copending application uses two phases with the batteries being in a parallel configuration in one phase and a series configuration in the other phase, and the control unit alters the relative duration of the configuration outputs, where the output is determined based on the relative duration 

See claim 13
Claim 4
See claims 9, 14, and 15 (dependent upon claim 1), additionally see independent claim 2 and dependent claim 6
Claim 5
See claim 7 and 9
Claim 6
See claim 1 which recites “the first phase comprises 0% to 100% of the cycle, and the second phase comprises the remainder of the cycle”.  Therefore, this range includes the instance where the first phase is 50% and the second phase comprises the remainder which would be 50%.
Claim 8
See claim 15
Claim 11
See claim 3
Claim 12
See claim 9, also see independent claim 2 and dependent claim 6
Claim 13
See claims 9 and 15
Claim 14
See claim 14, also see independent claim 2 and dependent claim 5
Claim 15
See claim 1 which includes a frequency range between the first and second phase above 0.1 hertz, where the control unit is used to control the operation by altering a relative duration of the phases.  Additionally, it has been held that discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  It would have been obvious to a person having ordinary skill in the art to include a control unit operating at a particular rate in the device of the reference application, so that the control unit would be able to process data and make adjustments more quickly.
16. A circuit for connecting batteries, comprising: a first energy storage unit with a positive terminal and a negative terminal, a second energy storage unit with a positive terminal and a negative terminal, a series 
A system for connecting batteries in an electrical circuit, comprising: a first logic switch connected to a positive node of a first energy storage unit; a second logic switch connected to a negative node of the first energy storage unit; a third logic switch connected to a positive node of a second energy storage unit; a fourth logic switch connected to a negative node of the second energy storage unit; a fifth logic switch connected to a positive node of an output device; a sixth logic switch connected to a negative node of the output device; a printed circuit board with a control unit that regulates a cycle comprising a first phase and a second phase, wherein during the first phase, the first, third, and fifth logic switches are connected to a first circuit and the second, fourth and sixth logic switches are connected to a second circuit, wherein the first and second circuit form a parallel connection between the first and second energy storage units and the output device; wherein during the second phase, the first and fourth logic switches are connected to the first circuit and the second and sixth logic switches are connected to the second circuit to form a series connection between the energy storage units and the output device, and the third and fifth logic switches are connected to a third circuit; wherein the frequency between the first phase and the second phase is above .1 hertz; wherein the control unit is configured to alter a relative duration of the first phase independent of a duration of the second phase, such that the first phase comprises 0% to 100% of the cycle, and the second phase comprises the remainder of the cycle; and wherein an output of the output device is determined based on the relative duration of the first phase and the duration of the second phase.

As seen above, the copending application uses two phases with the batteries being in a parallel configuration in one phase and a series configuration in the other phase, and the control unit alters the relative duration of the configuration outputs, where the output 

See claims 9, 14, and 15 (dependent upon claim 1), additionally see independent claim 2 and dependent claim 6
Claim 19
See claims 3 and 9, also see independent claim 2 and dependent claim 5


Claims 7, 10, 17, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 2 of copending Application No. 17/213621 (reference application, published as US 2021/0218251) in view of Ellenberger (US 2016/0219664).  This is a provisional nonstatutory double patenting rejection.
With respect to claim 7, the reference application 17/213621 does not expressly disclose the use of capacitors as the energy storage units.
Ellenberger discloses an adaptable power system which includes the use of a capacitor as energy storage unit (para 0137 and 0140), in order to provide an energy storage unit with a higher cycle life that can be quickly charged and discharged.
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include capacitors as energy storage units in the device of the reference application 17/213621, as did Ellenberger, so that the device would include an energy storage unit with a higher cycle life that can be quickly charged and discharged. 
With respect to claim 10, the reference application 17/213621 does not expressly disclose the switches being activated simultaneously.

At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include activating switches simultaneously in the device of the reference application 17/213621, as did Ellenberger, so that the desired output could be provided more quickly while also avoiding any undesired temporary connections between different circuit components. 
With respect to claim 17, the reference application 17/213621 does not expressly disclose the switches being flipped/positioned simultaneously.
Ellenberger discloses an adaptable power system which includes activating switches simultaneously (para 0138 and 1062), in order to more quickly alter the circuit layout which provides the desired output in a timely manner while also avoiding any undesired temporary connections between different circuit components.
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include activating switches simultaneously in the device of the reference application 17/213621, as did Ellenberger, so that the desired output could be provided more quickly while also avoiding any undesired temporary connections between different circuit components.
With respect to claim 20, the reference application 17/213621 does not expressly disclose wherein the switches are transistors.

At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include using transistors as the switches in the device of the reference application 17/213621, as did Ellenberger, so that switching could be provided by components that are durable and have a smaller size.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-8, and 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the phrase “capable of configuring” and “capable of altering”.  It is unclear as to whether the subject matter following those phrases in the claim is actually carried out, or if that subject matter is only intended use where the circuit only needs to be able to be configured/altered in that particular manner.  Additionally, claim 1 recites the phrase “the and the relative duration of the second phase”.  It is unclear as to whether the use of the term “and” is a typographical error which should recite “of”, or if the language is meant to be interpreted as altering the relative duration of the first phase independently and altering the relative duration of the second phase dependently.
Claims 3-8 and 10-15 are directly or indirectly dependent upon claim 1 and therefore also contain the problematic language.
Claim 16 recites the phrase “capable of configuring” and “capable of altering”.  It is unclear as to whether the subject matter following those phrases in the claim is actually carried out, or if that subject matter is only intended use where the circuit only needs to be able to be configured/altered in that particular manner.  Additionally, claim 16 recites the phrase “the relative duration of the first phase independent and the relative duration of the second phase”.  It is unclear as to whether the use of the term “and” is a typographical error which should recite “of”, or if the language is meant to be interpreted as altering the relative duration of the first phase independently and altering the relative duration of the second phase dependently.
Claims 17-20 are dependent upon claim 16 and therefore also contain the problematic language.

Response to Arguments
Applicant's arguments filed 2/5/21 have been fully considered but they are not persuasive or are moot.

The examiner respectfully disagrees for the following reasons:  Please note that the arguments presented are moot because the only remaining rejections are under Double Patenting (note that the cited reference was not filed until after the prior office action was filed on 12/22/20) and under 35 USC 112.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Mergener (US 2017/0170671), Ide (US 2016/0134148), and Despesse (US 10,044,069).
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/A.P./            Examiner, Art Unit 2859                       

/EDWARD TSO/             Primary Examiner, Art Unit 2859